Citation Nr: 0731640	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  98-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain on a 
direct basis.

2.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for muscle pain on a 
direct basis.

4.  Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities on a direct basis.

6.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities as a chronic disability 
resulting from an undiagnosed illness.

7.  Entitlement to service connection for a voiding 
dysfunction on a direct basis.

8.  Entitlement to service connection for a voiding 
dysfunction as a chronic disability resulting from an 
undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970, from March 1972 to December 1978, from April 
1984 to September 1984, and from October 1984 to November 
1993.  His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In a supplemental statement of the case (SSOC) issued in 
August 1998, the RO addressed, inter alia, the veteran's 
appeal of entitlement to service connection for joint pain, 
muscle pain, neurologic dysfunction affecting the 
extremities, and voiding dysfunction, both on a direct basis 
and as chronic disabilities resulting from an undiagnosed 
illness under 38 C.F.R. § 3.317, which permits compensation 
for certain disabilities due to undiagnosed illnesses or 
unexplained multi-symptom illnesses exhibited by Persian Gulf 
veterans.  The veteran testified at a hearing at the RO in 
November 1998 and before the undersigned Veterans Law Judge 
in September 2000.  Thereafter, in January 2001, the Board 
remanded this case for additional development.  The case was 
remanded again in October 2003.

Since the agency of original jurisdiction (AOJ) last 
adjudicated these claims, as reported in a SSOC issued in 
March 2007, additional evidence has been received from the 
veteran in the form of four letters to the veteran from M.M, 
M.D., and a letter from the veteran stating that he has been 
diagnosed with fibromyalgia by a Dr. G.F., as well as billing 
information related to two visits to Dr. G.F.  Normally, 
absent a waiver from the veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
since the Board must in any event remand to obtain the newly 
revealed treatment records from Dr. G.F., this recently 
received evidence will be considered by the AOJ in the course 
of the remand.  (There is no suggestion that such evidence 
relates to the voiding dysfunction claims, which are 
addressed in the decision below.)

(The claims of service connection for joint and muscle pain 
and for neurologic dysfunction affecting the extremities, 
each on both a direct basis and as a chronic disability 
resulting from an undiagnosed illness, will be addressed in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran has neither a currently diagnosed disability 
nor objective indications of his claimed voiding dysfunction.  




CONCLUSIONS OF LAW

1.  Service connection for voiding dysfunction on a direct 
basis is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2007).

2.  The veteran does not have a voiding dysfunction 
disability that is a chronic disability resulting from 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 
(West 2002); 38 C.F.R. § 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2001, April 2004, and March 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and four 
SSOCs reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured multiple examinations in furtherance of 
his claims.  VA has no duty to inform or assist that was 
unmet.

The veteran contends that he has a voiding dysfunction that 
is either directly attributable to his military service, or, 
alternatively, is a chronic disability resulting from an 
undiagnosed illness resulting from his participation in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

The veteran's SMRs are of record, and they reflect complaints 
related to what he reported as a constant desire to want to 
urinate.  However, in-service investigation of these 
complaints found no objective evidence of abnormalities.  The 
report of an October 1993 intravenous pyelogram reported no 
abnormalities and no sign of obstruction.  A November 1994 VA 
consultation report noted that the veteran had what was 
termed a voiding dysfunction manifested by double or triple 
voiding after assuming a recumbent position that the veteran 
reported had begun in 1978; the report included no related 
diagnosis.  An addendum to the report of a July 1995 VA 
general medical examination, which addressed the veteran's 
complaints of, not urinary frequency but difficulty passing 
urine, noted that laboratory tests revealed no related 
abnormalities.  This examiner noted that the veteran's 
complaints were "very non-specific and. . .very vague 
symptoms without any obvious objective findings."

The report of a September 2004 VA genitourinary examination 
reported that the veteran reported that he urinates from 10 
to 15 times during the day, and also three to four times at 
the beginning of the night.  The examiner noted that the 
veteran has had no hospitalization for urinary tract disease 
or treatment for malignancy.  The veteran has not required 
catheterization, dilation, or drainage.  The examiner noted 
that the veteran does not have any endocrine, neurologic, 
infectious, vascular, or psychological condition related to 
any sexual dysfunction he may have.  The examiner concluded 
that the veteran has urinary frequency, with no significant 
medical diagnosis that could be easily related to it.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no evidence of a currently diagnosed 
disability related to the veteran's urinary complaints of 
frequent urination, and no objective evidence of a related 
diagnosed disease or disorder.  While there are no VA 
regulations that directly apply to this set of circumstances, 
the Board finds a parallel in Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), which held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Id. at 285.  Here, the 
veteran has symptoms of frequent urination, but there is no 
competent medical evidence that the veteran now has a urinary 
disability related to his reported frequent urination.  Just 
as the Court found in Sanchez-Benitez on the issue of pain 
symptoms, the Board here finds that, absent a diagnosed or 
identifiable underlying malady or condition shown to cause 
the veteran's reported urinary frequency, the veteran's 
symptoms alone do not constitute a disability for which 
service connection may be granted.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, 
because the veteran does not have a diagnosed current 
disability related to his complaints of urinary frequency, 
the analysis ends and service connection must be denied on a 
direct basis.

Current VA regulations also provide that compensation will be 
paid to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability (1) became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and (2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (a).  A 
qualifying chronic disability means a chronic disability 
resulting from (1) an undiagnosed illness; or (2) one of 
three medically unexplained chronic multi-symptom illnesses 
defined by a cluster of signs or symptoms:  chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome.  Id.  
The term medically unexplained chronic multi-symptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Id.  

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.  

Here, the record shows that the veteran is a Persian Gulf 
veteran.  The veteran is not currently diagnosed with any of 
the three named illnesses currently meeting the definition of 
medically unexplained chronic multi-symptom illnesses, i.e., 
chronic fatigue syndrome, fibromyalgia, or IBS.  The current 
evidence of record does not show that the veteran has a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  Thus, in order to 
warrant service connection for a qualifying chronic 
disability related to Persian Gulf duty on a presumptive 
basis, the veteran must exhibit objective indications of 
chronic disability resulting from an undiagnosed illness.  

Here, there are no objective indications of a chronic 
disability resulting from an undiagnosed illness, only the 
veteran's own subjective complaints of frequent urination.  
In October 1993, the month before the veteran left active 
military service for the last time, an intravenous pyelogram 
reported no abnormalities and no sign of obstruction.  The 
Board also notes that the veteran told an examiner at the 
time of his November 1994 urology consultation that his 
reported excessive voiding had begun in 1978, many years 
before the Persian Gulf War.  

The July 1995 VA general medical examination report dealing 
with urinary complaints noted that laboratory tests revealed 
no related abnormalities.  That examiner noted that the 
veteran's complaints were very non-specific and vague, 
without any objective findings.  More recently, the September 
2004 VA examiner noted that there is no evidence of infection 
or prostate difficulties which, by implication, would be 
expected objective indications of an underlying disease or 
disorder.  In other words, he found no objective indications 
of a chronic disability.  

The Board acknowledges the veteran's contention that he has a 
current urinary disability that he contends is related to his 
military service, including his service in the Persian Gulf 
War.  However, there is no evidence of record showing that 
the veteran has the specialized medical education, training, 
and experience necessary to render competent medical opinion 
as to objective indications of a chronic disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  The Board recognizes that the 
regulation allows that objective indications of chronic 
disability may include non-medical indicators that are 
capable of independent verification, the veteran's complaints 
alone do not suffice.  His reports have varied considerably 
over time and most recently, in a July 2007 statement, he has 
suggested that the frequency problem no longer exists.  (He 
reported having to void only once before going to sleep.)  
Consequently, the veteran's own assertions in this regard are 
not helpful.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the voiding dysfunction service 
connection claims.  The veteran does not have a current 
urinary disability, diagnosed or undiagnosed, that is 


traceable to disease or injury incurred in or aggravated 
during active military service, including as a chronic 
disability resulting from an undiagnosed illness.


ORDER

Service connection for voiding dysfunction on a direct basis 
or as a chronic disability resulting from an undiagnosed 
illness is denied.


REMAND

As noted in the Introduction, the Board has received new 
evidence and argument from the veteran, including a statement 
by the veteran that he has been diagnosed with fibromyalgia 
by a Dr. G.F.  Because fibromyalgia is one of the medically 
unexplained chronic multi-symptom illnesses that are defined 
by a cluster of signs or symptoms that could be service 
connected under the terms of 38 C.F.R. § 3.317, and because 
the veteran's claimed joint pain, muscle pain, and neurologic 
dysfunction affecting the extremities could be related to the 
fibromyalgia he avers he has been diagnosed with, the Board 
will remand those issues so that any treatment records from 
Dr. G.F. may be obtained, and the issues re-adjudicated with 
the new evidence taken into account.

The Board also notes that the report of a July 2006 VA 
neurological disorders examination indicated that, in view of 
a previous normal nerve conduction velocity (NCV) test, a 
current NCV test and electromyograph (EMG) had been requested 
to more thoroughly and objectively evaluate the possibility 
of a neuropathy or radiculopathy.  The examination report 
also indicated that a cervical spine MRI had been requested 
in order to evaluate the possibility of cervical 
osteoarthritis.  The examination report indicated that an 
addendum would be offered when those test reports were 
available.  The record does not contain an addendum to the 
July 2006 examination report.  The Board will therefore also 
remand in order to obtain the reports of the NCV/EMG testing.  



Finally, after all of the foregoing has been accomplished, 
the veteran will be afforded another VA examination to take 
into account the newly obtained evidence and provide medical 
opinions based on the entire record.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  Specifically, AOJ should seek to 
obtain all records from Dr. G.F. related 
to his treatment of the veteran.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.    

2.  The AOJ must obtain the results of 
the NCV test, EMG, and cervical spine MRI 
ordered by the July 2006 VA examiner, and 
associate them with the record.

3.  After the above-requested development 
is accomplished, the RO should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
whether the veteran's claimed joint and 
muscle pain, neurologic dysfunction, 


or fibromyalgia are etiologically related 
to his military service, either on a 
direct basis or as a result of his 
participation in the Persian Gulf War 
(Gulf War syndrome).  

(a)  The examiner should expressly 
state whether there are clinical, 
objective indications that the 
veteran is suffering from symptoms 
relative to joint pain, muscle pain, 
or neurologic dysfunction affecting 
extremities.

(b)  If there are objective 
indications of disability, the 
examiner must determine whether 
these symptoms can be attributed to 
any known clinical diagnosis, to a 
chronic multi-symptom illness such 
as fibromyalgia (which the veteran 
asserts he has been diagnosed with), 
or to an already service-connected 
disability, such as chronic fatigue 
syndrome.  For each diagnosed 
disability, the examiner should 
provide an opinion as to the medical 
probabilities that the disability is 
attributable to the veteran's 
period(s) of military service.  For 
those symptoms or conditions that 
cannot be attributed to a known 
clinical diagnosis or for any 
chronic multi-symptom illness, the 
examiner should determine if there 
is affirmative evidence that the 
illness was not incurred during 
active service during the Persian 
Gulf War, or that the illness was 
caused by a supervening condition or 
event that occurred since departure 
from the Persian Gulf War theater.



The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies 
with this remand and the 
questions presented in the 
AOJ's examination requests, 
especially with respect to the 
instructions to provide 
medical opinions.  If the 
report is insufficient, it 
should be returned to the 
examiner for necessary 
corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


